PER CURIAM.
Appellant has raised two issues on appeal pertaining to the sentence imposed on remand pursuant to Kokx v. State, 498 So.2d 534 (Fla. 1st DCA 1986). Appellee agrees that the second issue raised, that the trial court erred in resentencing appellant without allowing him to be present, requires reversal for resentencing. Without addressing the substance of appellant’s remaining issue, appellee suggests that the court may impose the same sentence on remand.
Because the admitted error is so substantial as to require reversal of the sentence, we do not reach the merits of appellant’s argument pertaining to the alleged improper reasons for departing from the recommended sentence. Nor do we consider ap-pellee’s suggestion that the same sentence may be imposed on remand.
Accordingly, appellant’s sentence is vacated, and this cause is remanded for re-sentencing.
WENTWORTH, NIMMONS and BARFIELD, JJ., concur.